PER CURIAM.
Appellant seeks review of an agency order which denied its application for a low-income housing tax credit. By motion for remand, both parties seek a return of jurisdiction to the agency so that the matter can be referred to the Division of Administrative Hearings (DOAH) for a formal hearing. We elect to treat appellee’s motion for remand as a confession of error and reverse and remand' for further proceedings. Stacey v. Department of Professional Regulation, Bd. of Nursing Home Adm’rs, 547 So.2d 241 (Fla. 1st DCA 1989). Appellant’s pending motions, insofar as they seek the same relief, are denied as moot.
Appellant moves for an award of attorney’s fees pursuant to section 120.57(l)(b)10, Florida Statutes, arguing that the agency’s decision to deny a formal administrative hearing was a gross abuse of agency discretion. As *847appellee concedes appellant’s entitlement to such a fee, we grant the motion. In the event the parties are unable to agree to the amount of the appellate fee, we appoint the hearing officer assigned to the proceeding by DOAH to serve as special master for this court and set the amount of the attorney’s fee.
Reversed and remanded for further proceedings consistent with this opinion.
ERVIN, JOANOS and MINER, JJ., concur.